       Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 1 of 8


                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

                                             )
BRAZIL RUDOLPH,et al.,                       )
                                             )
        Plaintiffs,
                                             )
        v.                                   )        Case No: 2:16-cv-57(RCL)
                                             )
THE CITY OF MONTGOMERY,                      )
ALABAMA,et al.,                              )
                                             )
       Defendants.                           )
                                             )

                                             ORDER

       On September 5, 2018 it appeared this case was headed towards a resolution. The parties

liad reached an agreement, see Settlement Agreement, ECF No. 47-1, and they moved jointly for

preliminary approval of the settlement, pending a final fairness hearing. Joint Mot. Prelim.

Approval Class Action Settlement, ECF No. 46. Over the next two days, however, the docket

devolved into chaos, as all three counsel for the plaintiffs sought to withdraw from the settleinent

agreement. See Dawson's Mot. Withdraw Settlement, ECF No. 50; Swerdl n's Mot. Withdraw

Settlement, ECF No. 51; McGuire's Mot. Withdraw Settlement, ECF No. 56.

       Plaintiffs' counsel attempt to justify these requests by claiming surprise at the est nated

number of individuals in the proposed class included in the final agreement. Dawson's Mot.

Withdraw Settlement ¶ 2, ECF No. 50; Swerdlin's Mot. Withdraw Settlement Ill 2-3, ECF No.

51; McGuire's Mot. Withdraw Settlement ¶ 3, ECF No. 56. According to tlie attorneys, they

negotiated the settlement witli the understanding that the number of individuals in the proposed

class was a mere seven people, despite ultimately s gning an agreement estimating a class of

65,000 individuals. Dawson's Mot. Withdraw Settlement ¶ 2, ECF No. 50; Swerdlin's Mot.


                                                 1
      Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 2 of 8



Withdraw Settlement 11112-3, ECF No. 51; McGuire's Mot. Withdraw Settlement ¶ 3, ECF No.

56. While acknowledging a purported "failure in diligence," plaintiffs' counsel argue that the

proposed settlement is neither fair, reasonable, nor adequate—as required by Rule 23 to the

64,993 people whose interests they allegedly did not consider over the course of the negotiations.

McGuire's Mot. Withdraw Settlement ¶ 3, ECF No. 56; see also Swerdlin's Second Corrected

Mot. Withdraw Settlement ¶ 8, ECF No. 55.

     • Plaintiffs leave this Court with no good options. For the reasons stated below, the Court

must DENY the Joint Motion for Preliminary Approval of the Class Action Settlement[ECF No.

46] and GRANT the motions to withdraw froni the settlement agreement [ECF Nos. 50, 55, 56].

Additionally, Mr. McGuire, Mr. Swerdlin, and Mr. Dawson are hereby ORDERED to withdraw

frorn the case.


I.      Factual Background'

        In the complaint, plaintiffs allege, individually and on behalf of a purported class, that the

City of Montgomery (the "City") entered into an unconstitutional scheme to use the Montgomery

County District Attorney and his office to collect court costs, fines, and fees owed to its Municipal

Court. Compl.'11] 7-8, ECF No. 1. The named plaintiffs sought to represent a class of individuals

sirnilarly situated to themselves. Id. 111155-61. They claimed that "[t]he members ofthe Class are

so numerous that joinder of all members is impracticable' and that "the exact number in the Class

is unknown but would be more than one thousand and is ascertainable." Id. IN 56-57. Although

plaintiffs made a number ofclaims in the complaint, the Court ruled on the City's motion to dismiss




 The Court need not expound upon the full factual history of the case to resolve the present issues before the Court.
For a more detailed factual account, see Memorandum Opinion, ECF No. 32.

                                                         2
          Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 3 of 8


that the plaintiffs failed to state a claim for all coums. except their federal and state due process

claims. Order, ECF No. 33.

          Then, after -substantial, adversarial settlement negotiations over the course of several

months, the parties jointly advised the Court that they had reached a settlement of the remaining

claims and asked this Court to grant preliminary approval. See Memo. Supp. Joint Mot. Prelim.

Approval Class Action Settlement 3, ECF No. 47. The settlement agreement seeks conditional

certification of a settlement class composed of all those persons:

          (1) who have been arrested,jailed or impliedly threatened with arrest and jailing in
          connection with having failed to appear and/or to pay fines, fees and/or costs to the
          Montgomery Municipal Court, with such actions and/or implied threats having
          been rnade in connection with letters sent by the Office of the District Attorney of
          Montgomery County to collect fines, fees and costs;(2) all persons whose records
          at the Municipal Court of the City of Montgomery show that their fines and costs
          have had the thirty percent(30%)District Attorney's collection fees ("D.A. fees"),
          provided for by § 12-17-225.4, Code ofAlabama, added to them;(3)all individuals
          who have paid the thirty percent(30%)D.A. fee imposed or any portion thereof to
          the Montgomery Municipal Court or to any entity for transmission to such
          Municipal Court; and (4)all persons included in (2) above, who in addition thereto,
          paid any warrant fee or fees.

Settlement Agreement      ¶   1, ECF No. 47-1. Furthermore, the settlenient agreement explicitly

represents that this "proposed class consists of an estin ated 65,000 individuals," id., and gives the

defendants an option to withdraw from the settlement "[i]f the nurnber of class members who elect

to opt out... exceeds twenty-five (25)." Id. ¶ 7. The agreement is signed on behalf ofthe plaintiffs

by their counsel—Joseph Mitchell McGuire, Matthew Scott Swerdlin, and William M. Dawson

Jr. Id.

          Starting the day after the parties filed the agreement along with their joint motion for

preliminary approval, each of those men separately filed a motion seeking to withdraw from the

settlement agreement. Dawson's Mot. Withdraw Settlement, ECF No. 50; Swerdlin's Mot.

Withdraw Settlement, ECF No. 51; McGuire's Mot. Withdraw Settlement, ECF No. 56. They


                                                   3
     Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 4 of 8



claimed that "[t]hroughout the negotiation process with opposing counsel,[they] operated with the

belief that the number of class members was seven," rather than 65,000. Swerdlin's Second

Corrected Mot. Withdraw Settlement II 7, ECF No. 55; see also Dawson's Mot. Withdraw

Settlement ¶ 2; McGuire's Mot. Withdraw Settlement ¶ 3. To explain their misconceptions, Mr.

Swerdlin filed a version of the settlement agreenient purportedly circulated between the parties

that states, "The proposed class consists of an estimated [7] individuals." Proposed Settlement

Agreement, ECF No. 51-1 (emphasis in original).

       The City responds that earlier drafts of the settlement agreement contained various blanks

to be filled in later indicated by bolded bracketed digits (i.e., [-]). City Defendants' Resp. Pls.'

Mot. Withdraw Settlement 2, ECF No. 59. One of those blanks was the number of putative class

members—place-marked as [7]—because "that number was dependent on the final inclusive class

period dates and the ability of the Municipal Court and the District Attorney's office to undertake

to identify the persons to whom letters were sent or who paid District Attorney fees and/or warrant

fees for purposes of giving notice." Id. The City attaches two emails supporting this explanation.

Mot. Stay Proceedings Exs. 1 & 2, ECF No. 59. For example, on April 18, 2018, counsel for the

City sent Mr. Swerdlin an email stating "that the only thing that needs to be added to the documei ts

is the number of people involved." Id. Ex. 1.


           Legal Standard

       Under Federal Rule of Civil Procedure 23(e)(2), a Court rnay approve a class action

settlement "only after a hearing and only on finding that it is fair, reasonable, and adequate after

considering[, inter alia,] whether . . . the class representatives and class counsel have adequately

represented the class[.]" While not required, some courts ernploy a two-step process to determine

whether to grant approval of a proposed settlement, consisting of a preliminary evaluation of the


                                                 4
      Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 5 of 8



proposed settlement, followed by a final approval determination after appropriate notice to the

class and a fairness hearing. See, e.g., Bennett v. Boyd Biloxi, L.L.C., No. 14-cv-0330, 2016 WL

2743527, at *4 (S.D. Ala. May 11, 2016). "Preliminary approval is not binding, and it is granted

unless a proposed settlement is obviously deficient." Id.(internal quotes omitted).


           Discussion

1. The proposed settlement is obviously deficient because plaintiffS' counsel is inadequate.

       While counsel for the plaintiffs seek to withdraw from the settlement agreement, the City

asks the Court to grant preliminary approval and set a fairness hearing. City Defendants' Resp.

Pls.' Mot. Withdraw Settlement 2, ECF No. 59. It argues that "the law of contracts governs the

construction and enforcement of settlement agreements,- Hayes v. Nat 7 Serv. Indus., 196 F.3d

1252, 1254(11th Cir. 1999), and that the negotiated settlement agreement is binding on the parties.

City Defendants' Resp. Pls.' Mot. Withdraw Settlement 5, ECF No. 59.

       But although that is true as a matter of principle, it does not impact the analysis at present

because the Court will not approve the settlement, binding or not. The conduct of plaintiffs'

counsel has convinced this Court that they could not adequately represent a class in this case.

       Mr. Swerdlin, Mr. McGuire, and Mr. Dawson each claim that they believed the class

included just seven people and only realized their mistake after signing the settlement agreement.

They maintain this position despite:

       (1) representing in the complaint that "[t]he members of the Class are so numerous that
       joinder of all members is impracticable' and that "the exact number in the Class is
       unknown but would be more than one thousand and is ascertainable," Compl. ¶¶ 56-57,
       ECF No. 1;

       (2) negotiating a broad settlement class that included four different groups of people,
       Settlement Agreement ¶ 1, ECF No. 47-1;




                                                 5
      Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 6 of 8



       (3)including in both drafts and the final version of the settlement agreement a contingency
       if twenty-five potential class members decided to opt-out ofthe settlement, id. ¶ 7; Proposed
       Settlement Agreement ¶ 7, ECF No. 51-1;

       (4) the "[7]" from the draft settlement agreement being the only part of the agreement in
       boldface type and in brackets, Proposed Settlement Agreement, ECF No. 51-1;

       (5)receiving emails frorn the City's counsel niaking clear that the number of class members
       involved still needed to be added to the documents, Mot. Stay Proceedings Exs. 1 & 2, ECF
       No. 59; and

       (6) reviewing and signing a final settlement agreement explicitly stating that "proposed
       class consists of an estimated 65,000 individuals." Settlement Agreement ¶ 1, ECF No.
       47-1.

       Plaintiffs' counsel's position is indefensible. The Court finds it inconceivable, in light of

these facts, that a competent attorney could believe that the defined settlement class in this case

included just seven people. Instead, the Court sees only two logical explanations:(1)the attorneys

immediately regretted the deal and have concocted a story, tying to this Court to try to get out of

the agreement; or(2)they are grossly incompetent and have done a great disservice to their clients.

Both alternatives are extremely disappointing, and the Court dare not speculate as to which is

correct. But either way, a fairness hearing would be a waste of judicial resources because the

Court could under no circumstances find that Mr. Swerdlin, Mr. McGuire, and Mr. Dawson have

adequately represented the class.

       For that reason, the settlement agreement is obviously deficient. The Joint Motion for

Preliminary Approval of Class Action Settlement Agreement [ECF No. 46] is DENIED. The

Court GRANTS Mr. McGuire's and Mr. Dawson's Motions to Withdraw front the Settlement

Agreement [ECF Nos. 50 & 56]. The Court also GRANTS Mr. Swerdlin's Second Corrected

Motion to Withdraw from the Settlement Agreement[ECF No. 55]. His original motion[ECF No.




                                                6
        Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 7 of 8



51] and his first corrected motion [ECF No. 53] are DENIED AS MOOT. The Motion to Strike

is DENIED.2

2. The case will moveforward with new counselfor the plaintifft.

          Having addressed the pending motions on the docket, the Court is left to grapple with what

happens next. The Court has lost confidence in Mr. Swerdlin, Mr. McGuire, and Mr. Dawson.

After the motions to withdraw were fully briefed, Mr. Lloyd W. Gathings and Mr: William A.

Lattimore filed notices of appearance as counsel on behalf of the plaintiffs, both individually and

on behalf of those similarly situated. Lattimore's Notice of Appearance, ECF No. 61; Gathings's

Notice of Appearance, ECF No. 62. Mr. McGuire, for his part, admirably moved to withdraw

from the case, citing "the ethical obligation to serve as counsel on matters in a manner

representative of professional litigation standards and standards of th s Court." McGuire's Mot.

Withdraw Settlement ¶ 6, ECF No. 56. Similarly, both Mr. Swerdlin and Mr. Dawson offer to

withdraw completely from the case if the Court deems it necessary. Swerdlin's Second Corrected

Mot. Withdraw Settlement ¶ 12, ECF No. 55; Dawson's Mot. Withdraw Settlement ¶ 4, ECF No.

50.

         Considering what has transpired, the Court does in fact deem counsel's withdrawal

necessary. The Court GRANTS Mr. McGuire's Motion to Withdraw from the Case[ECF No. 56]

and ORDERS Mr. Swerdlin and Mr. Dawson to withdraw from their representation of the

plaintiffs in this matter. The case will niove forward with Mr. Gathings and Mr. Lattimore

representing the plaintiffs in this act on.




2The Court finds it unnecessary to strike Mr. Swerdlin's prior two motions from the record, especially since the
original motion attaches as an exhibit a copy of a proposed settlement agreernent that is cited in this Order and in his
Second Corrected Motion to Withdraw.

                                                           7
        Case 2:16-cv-00057-RCL-SMD Document 63 Filed 03/29/19 Page 8 of 8



         The remaining parties are ORDERED to meet and confer within ten (10) days of this date

and to propose a schedule for the case moving forward.


         IT IS SO ORDERED.




Date:     /)')"    h5
                                                                            Royce C. Lamberth
                                                                    United States District Court




                                               8
